Title: From George Washington to Edward Giles, 12 February 1783
From: Washington, George
To: Giles, Edward


                        
                            Sir,
                            H. Qr Feby 12. 1783
                        
                        I was last post favord with your Letter of the 31 January—inclosing a Letter from the Governor and Council of
                            Maryland to Admiral Digby requesting a Passport for a Vessell to carry you to Burmuda.
                        This Application should have gone thro Mr Morris as Agent of Marine. it being intirely out of my
                            department—however as a delay in the transaction of this business might have been fatal to you—I did not hesitate to send
                            the Letter directly to the Admiral & to write to him my Self on the Subject—and his Answer, when it arrives shall
                            be forwarded to you immediately.
                    